DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the application. This is the first action on the merits.
Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites, “a lookup table for determining outcomes of a prediction model…determining all possible outcomes for each hierarchy of the prediction model…”
Claim 4 recites, “ determining node values for all possible outcomes for each decision tree…”
Claim 6 recites, “…the prediction model to determine aggregate contribution…”
Claim 13 recites, “… the total contribution is used to identify a prioritization…”
Claim 14 recites, “…the prediction model to determine aggregate…”
Claim 20 recites, “…the contribution is used to identify a prioritization…the contribution is used to identify a relationship…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]





Not Positively Recited
Claim 11 recites, “…the set of features are obtained from a client device…”
Claim 13 recites, “…wherein the total contribution is used to identify a prioritization…”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “a method for constructing a lookup table” claim 6 is a method for providing a prioritization order of a set of features of a prediction model.
3.	Claim 1 is directed to the abstract idea of “using rules to authorize a financial transaction” which is grouped under “mathematical relationship/formulas” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites 
“determining all possible outcomes for each hierarchy of the prediction model; determining contributions of a set of features for each hierarchy of the prediction model; and constructing the lookup table based on all possible outcomes and contributions of each of the set of features” 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “lookup Table”, represent an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they performing functions that are related to performing mathematical calculations and/or using mathematical algorithms correspond to a mental process   based on all possible outcomes and contributions of each of the set of features.  
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the element recited in the claims merely describe a mental  concept (constructing a lookup table/a list ). Therefore, the use of these additional elements does no more 
6.	Hence, claims 1  is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 6 recites, “wherein providing each feature by its prioritization…based on its aggregation contribution.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites, “wherein providing each feature by its prioritization order:…”
Claim 14 recites, “…providing each feature by its prioritization order based on its aggregate contribution”
Claim 17 recites, “wherein providing each feature by its prioritization…”

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by (JP 4183196B2).
             Claim 1 recites, “A method  constructing a lookup table for determining outcomes of a prediction model, the method comprising: determining all possible outcomes for each hierarchy of the prediction model; determining contributions of a set of features for each hierarchy of the prediction model; and constructing the lookup table based on all possible outcomes and contributions of each of the set of features.” However the language of “constructing a lookup table for determining outcomes of a prediction model…” is the intended use.

“during examination, statements in the preamble reciting the purpose or intended use of claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of structural claims, manipulative difference) between the claimed invention and the prior art [MPEP 2111.02 II].



Re claims 2-20
	Further, the body of the claim is directed to abstract processes which merely describes the intended use [see MPEP 2103 IC]

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692